Citation Nr: 1423184	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-32 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a total right knee replacement, associated with left knee, status post total knee replacement for accrued benefits. 


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.
This appeal to the Board of Veterans' Appeals (Board) originally arose from a January 2008 rating decision in which the Chicago, Illinois, RO denied the Veteran's claim for entitlement to a disability rating in excess of 30 percent for a total right knee replacement, associated with left knee, status post total knee replacement. 

In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board) in September 2009. 

The Veteran died in November 2012.  In January 2013, the Board dismissed the appeal for lack of jurisdiction.

After the Veteran's death, in December 2012, the appellant filed a formal request to continue the Veteran's appeal pursuant to the newly-enacted Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id.; 38 U.S.C.A. § 5121A (West 2002).

Thereafter, in February 2014, the RO determined that the appellant could properly be substituted as the claimant in the pending appeal.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents contained in VBMS.

For the reasons expressed, the matter reflected on the title page is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the appealed claim is warranted.  

Unlike prior accrued benefits claims, where there has been substitution under 38 U.S.C.A. § 5121A the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.

In a December 2012 Appellant's Brief, the Veteran's representative asserted that the Veteran's knee had gotten progressively worse over time and that his condition changed in the years since his right knee replacement.  The Board observes that a VA examination pertaining to the Veteran's right knee was last conducted in November 2007, one year after his total right knee replacement.  The most current VA treatment records are from the VA Medical Center (VAMC) in Hines, Illinois and are dated through August 20, 2009, more than 3 years prior to his death.  In light of the representative's assertion of worsening over the years since his total knee replacement and the Veteran's assertion in his September 2009 Form 9 that he takes pain medication for his condition and that he was given hinged braces to wear, it appears that the Veteran may have received treatment for his service-connected right knee disability from 2009 to the time of his death in November 2012.  The appellant should be contacted to determine whether there are any outstanding treatment records concerning the service-connected right knee from 2009 to 2012, which have not been associated with the claims file.  Any identified records should be obtained.

The Board notes that although the Veteran indicated that he did not want a Board hearing in his September 2009 VA Form 9, a September 2011 Statement of Accredited Representative in Appealed Case (in lieu of VA Form 646), states "The Veteran has requested a hearing with a member of the [Board], which currently has not been afforded to him."  Therefore, while on remand, the AOJ should give the appellant the opportunity to clarify whether she seeks a Board hearing.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and ask her whether the Veteran received treatment for his service-connected right knee disability from 2009 to 2012 or for any period during the appeal.  If so, she should be asked to identify all physicians and/or medical facilities which have treated the Veteran for his service-connected right knee disability.  Thereafter, appropriate steps should be made to obtain the identify records that are not already of record.  The appellant should specifically be asked whether the Veteran received treatment for the service-connected right knee disability from VA.  If so, she should be asked to identify the facility and these records should be obtained.  If any record cannot be obtained, the appellant should be advised of such and given an opportunity to submit such records.  
If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Clarify whether the appellant desires a Board hearing and if so, what type of hearing is requested.  

3. If any benefit sought on appeal remains denied, furnish to the appellant an appropriate supplemental SOC (SSOC) and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

